Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #075


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 6th day of December, 2016, are as follows:



BY CRICHTON, J.:


2016-CA-1132       ARROW AVIATION COMPANY, LLC v. ST. MARTIN PARISH SCHOOL BOARD,
                   SALES TAX DEPARTMENT, CARLA RICHARD, ADMINISTRATOR (Parish of St.
                   Martin)

                   We remand this case to the district court for further proceedings
                   consistent with this opinion.
                   AFFIRMED; REMANDED.
12/06/16

                      SUPREME COURT OF LOUISIANA

                                 NO. 2016-CA-1132

                     ARROW AVIATION COMPANY, LLC

                                       VERSUS

                    ST. MARTIN PARISH SCHOOL BOARD
                            TAX SALES DEPT.

    APPEAL FROM THE 16TH JUDICIAL DISTRICT COURT, PARISH
                       OF ST. MARTIN


CRICHTON, Justice.

      Under the Louisiana Constitution, La. Const. art. VI, § 29(D)(1), the

legislature may provide for exemptions and exclusions from sales or use taxes for

local tax authorities—such as parishes. At issue in this case is a tax exclusion, La.

R.S. 47:301(14)(g)(i)(bb), which provides exclusions from state and local sales tax

of charges for repairs on certain property that is delivered to customers out of state.

At the local tax level, the 2013 version of this tax exclusion is mandatory for tax

authorities in East Feliciana Parish and optional for all other parishes,

municipalities and school boards. The question before us is, when the legislature

enacts a tax exclusion, whether La. Const. art. VI, § 29(D)(1) requires the

legislature to treat tax authorities in all parishes the same or to make tax authorities

in all parishes act the same.      We hold that this uniformity provision of the

constitution—based on its plain and unambiguous meaning—requires that a

legislative tax exclusion treat tax authorities in all parishes the same.

      We find La. R.S. 47:301(14)(g)(i)(bb), as amended in 2013, to be

unconstitutional because tax authorities in all parishes are not required to apply the

tax exclusion in the same form, manner, or degree. However, the portion of this

statutory provision—mandating tax authorities in East Feliciana Parish apply the


                                           1
exclusion—is severable from the rest. Therefore, we sever this portion, leaving the

balance of the statutory provision unchanged. Accordingly, we affirm the district

court ruling and remand this matter to the district court for further proceedings.

                                      BACKGROUND

       The St. Martin Parish School Board Sales Tax Department (the “Collector”)

inspected the tax returns of Arrow Aviation Company, LLC (“Arrow”)—a

company that does business in St. Martin Parish.                  Arrow leases and repairs

helicopters, including shipping repaired helicopters to customers outside of

Louisiana. From January 1, 2010 to December 31, 2012 (the “audit period”), the

Collector found that Arrow failed to pay a use tax and charge a parish sales tax to

its customers. Because of these findings, the Collector sent a notice of intent to

assess Arrow for additional tax ($472,971.22),1 penalties ($118,242.80), and

interest ($173,712.12).

       Under protest, Arrow paid the full amount ($764,926.14). Arrow then filed

a petition to recover the amount paid to the Collector, claiming the Collector failed

to apply a legislative tax exclusion, La. R.S. 47:301(14)(g)(i)(bb) (the

“exclusion”), which excludes from state and local sales tax the charges for repairs

on certain property that is delivered to customers out of state. When Arrow

delivered repaired helicopters to customers located in other states, it did not charge

a sales tax. Arrow specifically disputed whether it should have to charge out-of-

state customers the parish sales tax.            However, the Collector’s cross-petition

claimed that none of the tax authorities in St. Martin Parish adopted the exclusion.

       Both parties also sought declarations on the constitutionality of the

exclusion.    Under the Louisiana Constitution, the legislature may provide for

“exclusions uniformly applicable to the taxes of all local governmental


1
 The parties dispute whether the Collector’s assessed tax includes both sales and use tax. In this
case, only the sales tax is germane because at issue is the application of an exclusion from the
sales tax.
                                                2
subdivisions, school boards, and other political subdivisions whose boundaries are

not coterminous with those of the state.” La. Const. art. VI, § 29(D)(1). The

parties disagreed on the interpretation of this constitutional provision. Further,

because the exclusion was amended during and after the audit period, the parties

also disagreed on what versions of the exclusion raise constitutional concerns.

      After the parties filed motions for partial summary judgment, the district

court ruled in favor of the Collector. The district court found that during the audit

period the Collector did not have to apply the exclusion to its assessment of Arrow.

Further, the district court found that the 2013 version of the exclusion is

unconstitutional. Specifically, the 2013 version of the exclusion is unconstitutional

because it mandates that East Feliciana Parish grant the exclusion, while at the

same time gives other parishes the option to grant the exclusion. The district court

then severed the mandatory language applicable to East Feliciana Parish. The

effect, going forward, is tax authorities in St. Martin Parish do not have to apply

the exclusion authorized by La. R.S. 47:301(14)(g)(i)(bb).

      Arrow then directly appealed to this Court.         This case falls within the

Court’s appellate jurisdiction under La. Const. art. V, § 5(D), which provides in

part that a case shall be appealable to this Court “if . . . a law or ordinance has been

declared unconstitutional . . . .”

                                     DISCUSSION

      Under the Louisiana Constitution, Article VI, Section 29(D) governs the

legislature’s power to enact tax exclusions.           Section 29(D)(1) limits the

legislature’s authority to enacting tax exclusions that are “uniformly applicable to

the taxes of all local governmental subdivisions, school boards, and other political

subdivisions.” But it does not require the tax exclusions to be uniformly applied by

these local tax authorities. In 2013, the legislature amended the exclusion provided

for in La. R.S. 47:301(14)(g)(i)(bb)—which was previously optional for all

                                           3
parishes, municipalities, and school boards—to make it mandatory for tax

authorities in East Feliciana Parish. For the following reasons, we affirm the

district court ruling that declared the 2013 amendment to La. R.S.

47:301(14)(g)(i)(bb) to be unconstitutional and severed the mandatory language in

this statutory provision applicable to tax authorities in East Feliciana Parish.

The Uniformity Requirement under La. Const. art. VI, § 29(D)(1).

       Relying on La. Const. art. VI, § 29(D)(1), both parties argue the constitution

requires some form of uniformity for a legislative tax exclusion.                     Although

mentioned previously by the Court in BP Oil. Co. v. Plaquemines Parish Gov’t,

93-1109 (La. 9/6/94), 651 So. 2d 1322, 1337 (on reh’g (La. 10/13/94)), we declined

to interpret the uniformity requirement of then Article VI, Section 29(D) because it

was not necessary to resolving the issue before the Court. 2 Arrow argues the

legislature cannot provide for an exclusion that is not uniformly applied.                     In

contrast, the Collector argues the legislature can provide for all parishes to have the

option to offer the exclusion, but the form of that option must be the same for all

parishes.

       The starting point in interpreting a constitutional provision is its language.

Ocean Energy, Inc. v. Plaquemines Par. Gov’t, 04-0066, pp. 6–7 (La. 7/6/04), 880
So. 2d 1, 7. When a constitutional provision is plain and unambiguous and its

application does not lead to absurd consequences, its language must be given

effect. Id. An unequivocal constitutional provision should be applied by giving

words their generally understood meaning.               Id.   But where the constitutional




2
  After the BP Oil decision, Section 29(D) was amended by 1996 La. Act No. 46, § 1, approved
by voters on November 5, 1996, and became effective on December 11, 1996, which amended
the language in paragraph (D) and added items (1) through (3). The previous version of
paragraph D read:

               Except when bonds secured thereby have been authorized, the legislature by law
       may uniformly exempt or exclude any goods, tangible personal property, or services from
       sales or use taxes levied by local governmental subdivisions, school boards, and the state.
                                                4
provision is subject to more than one reasonable interpretation, a court must

determine the intent of the provision. Id.

          In its entirety, Section 29(D), governing exclusions and protection of bonds,

states:

                Except when bonds secured thereby have been
                authorized, the legislature may provide for the
                exemption or exclusion of any goods, tangible personal
                property, or services from sales or use taxes only
                pursuant to one of the following:

                (1) Exemptions or exclusions uniformly applicable to
                the taxes of all local governmental subdivisions,[3]
                school boards, and other political subdivisions[4] whose
                boundaries are not coterminous with those of the state.

                (2) Exemptions or exclusions applicable to the taxes of
                the state or applicable to political subdivisions whose
                boundaries are coterminous with those of the state, or
                both.

                (3) Exemptions or exclusions uniformly applicable to
                the taxes of all the tax authorities in the state.

          As previously indicated, we are called on to interpret the uniformity

requirement in Section 29(D)(1).5 Therefore, the issue presented is the meaning of

a legislative tax exclusion being “uniformly applicable to the taxes of all local

governmental subdivisions, school boards, and other political subdivisions whose

boundaries are not coterminous with those of the state.”

          We hold that the plain and unambiguous meaning of this constitutional

provision is that a legislative tax exclusion must treat “all local governmental




3
 “‘Local governmental subdivision’ means any parish or municipality.” La. Const. art. VI, §
44(1).
4
  “‘Political subdivision’ means a parish, municipality, and any other unit of local government,
including a school board and a special district, authorized by law to perform governmental
functions.” La. Const. art. VI, § 44(2).
5
  A parish is a local governmental subdivision or a political subdivision. See La. Const. art. VI, §
44(1)–(2). Therefore, at issue here is Section 29(D)(1) because the dispute centers on the
required parish-to-parish uniformity.


                                                 5
subdivisions, school boards, and other political subdivisions” the same. Otherwise,

it is prohibited by the constitution. 6

          This holding conforms to the generally understood meaning of the words

“uniform” and “applicable.” “Uniform” means “having always the same form,

manner, or degree,” and “applicable” means “able to be applied or used in a

particular       situation.”         Merriam-Webster’s          Online      Dictionary       (2016),

http://www.merriam-webster.com/.                Within the context of Section 29(D)(1),

“uniformly applicable” means “all local governmental subdivisions, school boards,

and other political subdivisions” must be able to apply a legislative tax exclusion

in the same form, manner, or degree. (emphasis added).

          Under Arrow’s interpretation, if one parish adopts a permissive tax

exclusion, then every other parish must adopt the tax exclusion.                            But this

interpretation is flawed. First, this interpretation ignores the fact that Section

29(D) is a limitation on the legislature, not on local tax authorities. That is,

because Section 29(D) imposes a limitation on the legislature when establishing a

tax exclusion, see Caddo-Shreveport Sales & Use Tax Comm’n v. Office of Motor

Vehicles Through Dep’t of Pub. Safety & Corr. of State, 97-2233 (La. 4/14/98),

710 So. 2d 776, 779, this constitutional provision does not go as far as to compel

statewide local tax authorities to apply a permissive tax exclusion.

          Second, permitting one local tax authority to direct the actions of another

would undermine each authority’s power to tax. See La. Const. art. VI, § 29(A)7


6
 To the extent that language in Anthony Crane Rental, L.P. v. Fruge, 02-0635 (La. App. 3 Cir.
12/11/02), 833 So. 2d 1070, reversed in part on other grounds, 03-0115 (La. 10/21/03), 859 So. 2d
631, can be interpreted differently, we find it to be incorrect.
7
    Concerning the authority to impose a sales tax, La. Const. art. VI, § 29(A) provides:

                  Except as otherwise authorized in a home rule charter as provided for in
          Section 4 of this Article, the governing authority of any local governmental
          subdivision or school board may levy and collect a tax upon the sale at retail, the
          use, the lease or rental, the consumption, and the storage for use or consumption,
          of tangible personal property and on sales of services as defined by law, if
          approved by a majority of the electors voting thereon in an election held for that
                                                   6
(constitutional grant to local governmental subdivisions and school boards the

power to levy and collect taxes). This would be inconsistent with the overall

Louisiana local tax scheme, which only imposes “uniformity to the extent possible

in the assessment, collection, administration, and enforcement of the sales and use

taxes imposed by taxing authorities . . . .” La. R.S. 47:337.2(A)(1)(b). Optional

tax exclusions and exemptions are allowed.                   La. R.S. 47:337.10 (paragraph

(D)(3)(F) references the exclusion at issue in this case).

       In sum, La. Const. art. VI, § 29(D)(1) requires that a legislative tax

exclusion treat “all local governmental subdivisions, school boards, and other

political subdivisions” the same.            It does not mean that all these local tax

authorities must uniformly apply a legislative tax exclusion.

The Exclusion

       With the evaluation of this constitutional provision in mind, we turn to the

tax exclusion at issue in this case, La. R.S. 47:301(14)(g)(i)(bb), 8 which has been

amended several times. For sales and use tax purposes, “sales of service” is

defined in La. R.S. 47:301(14). Under paragraph (g)(i)(bb), the “charges for the

furnishing of [certain] repairs” are excluded from the definition of “sales of

services.” Because the versions of the exclusion before the Court are clear and

unambiguous, we apply them as written. See La. R.S. 1:4; see also La. C.C. art.

       purpose. The rate thereof, when combined with the rate of all other sales and use
       taxes, exclusive of state sales and use taxes, levied and collected within any local
       governmental subdivision, shall not exceed three percent.
8
 By 2015 La. Act No. 1, § 1, (“2015-amendment”), the legislature amended the exclusion. This
amendment designated the exclusion at issue in this case as La. R.S. 47:301(14)(g)(i)(bb)(I) and
added sub item (II):

                       For purposes of the sales and use tax levied by the tax
               authorities in Calcasieu Parish, charges for the furnishing of repairs
               to aircraft shall be excluded from sales of services, as defined in
               this Subparagraph, provided that the repairs are performed at an
               airport with a runway that is at least ten thousand feet long, one
               hundred sixty feet wide, and fourteen inches thick.

We note that the latter provision is not currently before the Court.



                                                 7
9. 9

       In its most recent form, the exclusion in question states: 10

                      For purposes of the sales and use tax levied by the
               state and by tax authorities in East Feliciana Parish,
               charges for the furnishing of repairs to tangible personal
               property shall be excluded from sales of services, as
               defined in this Subparagraph, when the repaired property
               is (1) delivered to a common carrier or to the United
               States Postal Service for transportation outside the state,
               or (2) delivered outside the state by use of the repair
               dealer's own vehicle or by use of an independent trucker.
               However, as to aircraft, delivery may be by the best
               available means. This exclusion shall not apply to sales
               and use taxes levied by any other parish, municipality or
               school board. However, any other parish, municipality
               or school board may apply the exclusion as defined in
               this Subparagraph to sales or use taxes levied by any
               such parish, municipality, or school board. Offshore
               areas shall not be considered another state for the purpose
               of this Subparagraph.

La. R.S. 47:301(14)(g)(i)(bb) as amended by 2013 La. Act No. 172, § 1, effective

July 1, 2013 (“2013-amendment”) (emphasis added).

       As emphasized in the quoted text, the exclusion is mandatory for the state

and tax authorities in East Feliciana Parish because the statutory language provides

that the “charges for the furnishing of [certain] repairs . . . shall be excluded from

sales of services.” (emphasis added). But the exclusion is permissive for all other

local tax authorities because the statute goes on to provide “any other parish,

municipality or school board may apply the exclusion.” See La. R.S. 1:3 (“The

word ‘shall’ is mandatory and the word ‘may’ is permissive.”).

       The exclusion was not always worded as quoted above. During the audit

period, the exclusion was permissive for all named tax authorities. See La. R.S.
9
 Although tax exclusions are “construed liberally in favor of the taxpayers and against the taxing
authority,” Harrah’s Bossier City Inv. Co., LLC v. Bridges, 09-1916, p. 10 (La. 5/11/10), 41
So. 3d 438, 446, this presumption does not apply here because this case involves a determination
of the constitutionality, and not simply an interpretation, of the exclusion. See Ocean Energy,
880 So. 2d at 7, n.2. (stating that the constitutional limitation on the taxing power of local
governments is “not the same as a tax exemption that exempts certain property from taxation”
and so the interpretive presumption of tax exemptions is inapplicable).
10
  As previously noted, this exclusion was redesignated as La. R.S. 47:301(14)(g)(i)(bb)(I) in
2015.
                                                8
47:301(14)(g)(i)(bb) as amended by 2007 La. Act No. 173, §1 (“2007-

amendment”); 11 see also La. R.S. 47:301(14)(g)(i)(bb) as amended by 2011 La. 1st

Ex. Sess. Act No. 42, § 1 (“2011-amendment”). 12                     Specifically, the 2007-

amendment provided “charges for the furnishing of [certain] repairs . . . may be

excluded from sales of services” “by the state and by tax authorities in the parishes

with a [defined population].” It also stated “any other parish, municipality, or

school board may apply the exclusion . . . .”                    In the 2011-amendment, the

legislature replaced the population requirement with East Feliciana Parish. But

again, in the 2007-amendment and 2011-amendment, the exclusion was

permissive for all named tax authorities, as well as other unnamed local tax

authorities.

          After the audit period, in 2013 the legislature again amended La. R.S.

47:301(14)(g)(i)(bb) by 2013 La. Act No. 172 (“2013-amendment”).                             The


11
     See La. R.S. 47:301(14)(g)(i)(bb) (2007), which provided:

                  For the purposes of the sales and use tax levied by the state and by tax
          authorities in the parishes with a population between twenty-one thousand
          three hundred and twenty-one thousand four hundred and fifty according to
          the most recent federal decennial census, charges for the furnishing of repairs
          to tangible personal property may be excluded from sales of services, as defined
          in this Subparagraph, when the repaired property is delivered to the customer in
          another state either by common carrier or the repair dealer’s own vehicle,
          however, as to aircraft, delivery may be by the best available means. This
          exclusion shall not apply to sales and use taxes levied by another parish,
          municipality, or school board. However, any other parish, municipality, or
          school board may apply the exclusion as defined in this Subparagraph to the
          sales and use taxes levied by any such parish, municipality, or school board.
          Offshore areas shall not be considered another state for the purposes of this
          Subsection. (emphasis added).
12
     See La. R.S. 47:301(14)(g)(i)(bb) (2011), which provided:

                  For the purposes of the sales and use tax levied by the state and by tax
          authorities in East Feliciana Parish, charges for the furnishing of repairs to
          tangible personal property may be excluded from sales of services, as defined in
          this Subparagraph, when the repaired property is delivered to the customer in
          another state either by common carrier or the repair dealer’s own vehicle,
          however, as to aircraft, delivery may be by the best available means. This
          exclusion shall not apply to sales and use taxes levied by any other parish,
          municipality, or school board. However, any other parish, municipality, or
          school board may apply the exclusion as defined in this Subparagraph to the
          sales and use taxes levied by any such parish, municipality, or school board.
          Offshore areas shall not be considered another for the purpose of this
          Subparagraph. (emphasis added).
                                                 9
exclusion was amended to provide that “charges for the furnishing of [certain]

repairs . . . shall be excluded from the sales of services” in connection with “sales

and use tax levied by the state and by tax authorities in East Feliciana Parish.” Id.

(emphasis added). Therefore, in the 2013-amendment, the state and tax authorities

in East Feliciana Parish must apply the exclusion, while “any other parish,

municipality, or school board” may apply the exclusion.

Constitutionality of the Exclusion

       To properly analyze the constitutionality of the exclusion, we note there is a

“strong presumption that the Legislature in adopting a statute has acted within its

constitutional powers.” Bd. of Directors of La. Recovery District v. All Taxpayers,

Property Owners and the Citizens of the State of Louisiana, 529 So. 2d 384, 387

(La. 1988). Thus, “it must be shown clearly and convincingly that it was the

constitutional aim to deny the Legislature the power to enact the statute.” Id. at

388.

       Preliminarily, we reject Arrow’s assertion that La. Const. art. VI, § 29(D)(1)

applies to some, but not all, tax exclusions. Because provisions in the constitution

“are limitations on the otherwise plenary power of the people exercised through the

legislature,” Caddo-Shreveport Sales & Use Tax Comm’n, 710 So. 2d at 779., all

legislative tax exclusions are subject to Section 29(D)(1).

       During the audit period, the 2007-amendment and 2011-amendment are

applicable. In those amendments, all named tax authorities had the option to apply

the exclusion, like the unnamed local tax authorities. Therefore, under La. Const.

art. VI, § 29(D)(1), both are constitutional because tax authorities in all parishes

could apply the exclusions in the same form, manner, or degree. That is, both

amendments treated all local tax authorities the same. Even so, Arrow’s as-applied

constitutional challenge requests that this Court mandate the Collector offer the

exclusion to Arrow. Arrow believes this is an appropriate remedy because it

                                         10
claims some, but not all, parishes applied the exclusion. But, as already stated, the

constitution does not require this degree of uniformity. Nothing in La. Const. art.

VI, § 29(D)(1) requires tax authorities in all parishes to apply the same

exclusions—it only requires that the legislature uniformly authorize tax authorities

in all parishes to offer the same exclusions. The Collector, therefore, during the

audit period did not have to offer the exclusion to Arrow.

       Turning to after the audit period, only the 2013-amendment is relevant. In

addition to Arrow’s as-applied constitutional challenge, the Collector argues the

2013-amendment is facially unconstitutional. 13 See LaPointe v. Vermilion Parish

School Bd., 15-0432, p. 10 (La. 6/30/15), 173 So. 3d 1152, 1159–60 (noting a facial

constitutional challenge requires proof that “no set of circumstances exists under

which the statute would be valid, that is, that the law is unconstitutional in all its

applications.”). Because of the uniformity requirement in La. Const. art. VI, §

29(D)(1), tax authorities in all parishes are left to wonder if they, like those in East

Feliciana Parish, must apply the exclusion.

       We find the 2013-amendment does not treat all local governmental

subdivisions, school boards, and other political subdivisions the same because tax

authorities in all parishes are not able to apply the exclusion in the same form,

manner, or degree. That the exclusion is mandatory for tax authorities in East

Feliciana—but optional for tax authorities in all other parishes—is an example of

non-uniformity prohibited by the constitution. Therefore, we, like the district

court, hold that, under La. Const. art. VI, § 29(D)(1), the exclusion provided for in

La. R.S. 47:301(14)(g)(i)(bb), as amended in 2013, is unconstitutional.



13
   Both parties have standing to challenge the constitutionality of the 2013-amendment. See City
of Baton Rouge/Par. of E. Baton Rouge v. Myers, 13-2011, p. 10 (La. 5/7/14), 145 So. 3d 320,
330–31. (“To have standing, a party must complain of a constitutional defect in the application
of the statute to himself, not of a defect in its application to third parties in hypothetical
situations.”). The non-uniformity in the 2013-amendment is a constitutional defect that applies
to both parties.
                                              11
      In doing so, we are mindful of the strong presumption to construe a statute to

preserve its constitutionality. See Bd. of Directors of La. Recovery District, 529
So. 2d at 387. But it is also this Court’s duty to interpret and apply the constitution,

which is the “supreme law of this state to which all legislative instruments must

yield.” Louisiana Fed’n of Teachers v. State, 13-0120, 13-0232, 13-0350, p. 22

(La. 5/7/13), 118 So. 3d 1033, 1048. We find the district court correctly ruled on

the constitutionality of the 2013-amendment.

Severability

      Because we find that a portion of the 2013-amendment violates Article VI,

Section 29(D)(1) of the Louisiana Constitution, next we must decide what effect

this has on the statute.

      The unconstitutionality of one portion of a statute does not necessarily

render the entire statute unenforceable. World Trade Ctr. Taxing Dist. v. All

Taxpayers, Prop. Owners, 05-0374, p. 21 (La. 6/29/05), 908 So. 2d 623, 637. If the

offending portion of the statute is severable from the remainder, this Court may

strike only the offending portion and leave the remainder intact.           Pierce v.

Lafourche Par. Council, 99-2854, p. 9 (La. 5/16/00), 762 So. 2d 608, 615. But

where the purpose of the statute is defeated by the invalidity of the offending

portion, the entire statute is void. World Trade Ctr. Taxing Dist., 908 So. 2d at 638.

To decide whether a portion of a statute is severable, the question is whether the

legislature would have passed the statute had it been presented with the invalid

features removed. Id. at 637.

      Here,     the   constitutionally   offensive   portion    of   the    La.   R.S.

47:301(14)(g)(i)(bb) (2013) is the portion mandating tax authorities in East

Feliciana Parish apply the exclusion. We find that this portion of the exclusion is

severable because the legislature’s 2007 and 2011 versions of the exclusion did not

mandate that tax authorities in East Feliciana Parish apply the exclusion. The

                                          12
purpose of the statute, therefore, is not dependent on the unconstitutional portion.

See World Trade Ctr. Taxing Dist., 908 So. 2d at 638. Thus, the district court

properly ordered the severing of the offending mandatory language of the

exclusion applicable to tax authorities in East Feliciana Parish.

                                  CONCLUSION

      The Louisiana Constitution limits the legislative authority to provide tax

exclusions for local tax authorities.    Under La. Const. art. VI, § 29(D)(1), a

legislative tax exclusion must treat all local tax authorities the same. Because La.

R.S. 47:301(14)(g)(i)(bb) (2013) mandates that tax authorities in East Feliciana

Parish apply the exclusion—but for tax authorities in all other parishes application

of the exclusion remains optional—La. R.S. 47:301(14)(g)(i)(bb) (2013) is

unconstitutional. Consequently, the offending mandatory language in La. R.S.

47:301(14)(g)(i)(bb) (2013) applicable to tax authorities in East Feliciana Parish is

severed.

                                     DECREE

      The following rulings by the district court are affirmed: The denial of

Arrow’s motion for partial summary judgment; the grant of the Collector’s cross-

motion for partial summary judgment; the declaration that, during the audit period,

La. R.S. 47:301(14)(g)(i)(bb) as enacted and effective prior to July 1, 2013, was

not unconstitutionally applied by the Collector to Arrow in violation of La. Const.

art. VI, §29(D)(1); and the declaration that the portion of La. R.S.

47:301(14)(g)(i)(bb), as amended by 2013 La. Act No. 172, effective July 1, 2013,

making it mandatory for tax authorities in East Feliciana Parish to exclude repairs

to tangible personal property from the definition of “sales of services” when the

repaired property is delivered out of state, while permitting—but not requiring—

other parishes to grant the same exclusion, is unconstitutional on its face in

violation of La. Const. art. VI, § 29(D)(1), and the offending mandatory language

                                          13
in La. R.S. 47:301(14)(g)(i)(bb) (2013), applicable to tax authorities in East

Feliciana Parish, should be severed and is hereby removed.

      We remand this case to the district court for further proceedings consistent

with this opinion.

      AFFIRMED; REMANDED.




                                       14